DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Notice of Allowance is in response to applicant’s filing on 9/16/2020.  Claims 14, 17, 22, 23 and 26 have been amended.  Claims 14-23, 25 and 26 are currently pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 9/16/2020 has been entered.

Examiner’s Amendments
The Amendments filed by applicant on 8/10/2020 have been considered and entered and the following Examiner’s amendments are in addition to the above noted Applicant’s amendments. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in the communication with Aaron Deditch on 2/22/2021.

Claims 14, 15, 17, 22, 23 and 26 are amended as follows:
a vertical acceleration; capturing, via the electronic stability (ESP) unit, a second sensor signal from the acceleration sensor in response to a linear acceleration of the vehicle; and ascertaining, via a processing unit, the orientation of the sensor unit relative to the vehicle based on the first sensor signal and the second sensor signal; wherein the vehicle has the electronic stability (ESP) unit, wherein the acceleration sensor is a three-axis acceleration sensor which has a predetermined spatial orientation in relation to the ESP unit such that the ascertained orientation of the sensor unit likewise indicates the orientation of the ESP unit, wherein the first sensor signal is used to define a vertical direction based on [[the]] a gravitational acceleration and an acceleration value corresponding to the second sensor signal to define a longitudinal direction of the vehicle using the direction of the linear acceleration or to determine a potential rotation about the vertical axis, and wherein the sensor unit is arranged in or at [[an]] the ESP unit such that the orientation of the ESP unit is likewise known, and wherein [[the]] a rest state is examined before starting the vehicle, so that [[a]] the linear acceleration of the vehicle along a linear path is used to determine whether the ESP unit is installed correctly. 

15. (Currently Amended) The method of claim 14, wherein the acceleration sensor outputs sensor signals for a first acceleration axis, a second acceleration axis, and a third acceleration axis and the vehicle defines a longitudinal axis, a transverse axis, and [[a]] the vertical axis, wherein the vertical axis is parallel to a gravitational acceleration vector and the longitudinal axis is parallel to the linear acceleration, wherein the ascertaining includes: ascertaining, from the first sensor signal, a first angle about the longitudinal axis and a second angle about the transverse axis, wherein the first angle and the second angle define associated rotations which rotate the gravitational acceleration vector parallel or antiparallel to the vertical axis; and storing the alignment rotation defined by the first angle and the second angle to facilitate a transformation such that sensor signals of the acceleration sensor in the acceleration-free state of the vehicle only indicate an acceleration along the third acceleration axis.  


17. (Currently Amended) A method for identifying an installation direction of a sensor unit of a 
vehicle, which is an electronic stability (ESP) unit of the vehicle, by determining a directional orientation of the sensor unit in the vehicle, the method comprising: capturing, via the electronic a vertical acceleration; capturing, via the electronic stability (ESP)  unit, a second sensor signal of the acceleration sensor in response to a linear acceleration of the vehicle along a longitudinal axis, wherein the vehicle defines the longitudinal axis, a transverse axis, and a vertical axis, wherein the vertical axis is parallel to a gravitational acceleration vector and the sensor unit has at least one acceleration sensor, wherein the acceleration sensor has a predetermined alignment in 3Application Serial No. 15/758,940 Attorney Docket No. KNOR.P0018US/1001019384 AFCP Reply to FINAL Office Action of May 21, 2020 relation to the vertical axis and the acceleration sensor is configured to output sensor signals for a first acceleration axis and a second acceleration axis, which are different from the vertical axis; and ascertaining, via a processing unit, the orientation of the sensor unit in a plane spanned by the longitudinal axis and the transverse axis based on the captured second sensor signal; wherein the vehicle has the electronic stability (ESP) unit, wherein the acceleration sensor is a three-axis acceleration sensor which has a predetermined spatial orientation in relation to the ESP unit such that the ascertained orientation of the sensor unit likewise indicates the orientation of the ESP unit, wherein the first sensor signal is used to define a vertical direction based on [[the]] a gravitational acceleration and an acceleration value corresponding to the second sensor signal to define a longitudinal direction of the vehicle using the direction of the linear acceleration or to determine a potential rotation about the vertical axis, and wherein the sensor unit is arranged in or at [[an]] the ESP unit such that the orientation of the ESP unit is likewise known, and wherein [[the]] a rest state is examined before starting the vehicle, so that [[a]] the linear acceleration of the vehicle along a linear path is used to determine whether the ESP unit is installed correctly. 


22. (Currently Amended) A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: a program code arrangement having program code product for identifying an installation direction of a sensor unit of a vehicle, which is an electronic stability (ESP) unit of the vehicle, by determining a directional orientation of the sensor unit in the vehicle, the sensor unit having at least one acceleration sensor, by performing the following: capturing, via the electronic stability (ESP)  unit, a first sensor signal from the acceleration sensor in an acceleration-free state of the vehicle, wherein the acceleration-free state corresponds to [[the]] a vertical acceleration; capturing, via the electronic stability (ESP)  unit, a second sensor signal from the acceleration sensor in response to a linear acceleration of the vehicle; and ascertaining, via a processing unit, the orientation of the sensor unit relative to the vehicle based on the first sensor signal and the second sensor signal; wherein the vehicle has the electronic stability (ESP) unit, wherein the acceleration sensor is a three-axis acceleration sensor which has a predetermined spatial orientation in relation to the ESP unit such that the ascertained a gravitational acceleration and an acceleration value corresponding to the second sensor signal to define a longitudinal direction of the vehicle using the direction of the linear acceleration or to determine a potential rotation about the vertical axis, and wherein the sensor unit is arranged in or at [[an]] the ESP unit such that the orientation of the ESP unit is likewise known, and wherein [[the]] a rest state is examined before starting the vehicle, so that [[a]] the linear acceleration of the vehicle along a linear path is used to determine whether the ESP unit is installed correctly.  

23. (Currently Amended) An apparatus for identifying an installation direction of a sensor unit of a vehicle, which is an electronic stability (ESP) unit of the vehicle, by determining a directional orientation of the sensor unit in  the vehicle, the sensor unit having at least one acceleration sensor, comprising: the electronic stability (ESP) unit for capturing a first sensor signal from the acceleration sensor in an acceleration-free state of the vehicle and a second sensor signal from the acceleration sensor in response to a linear acceleration of the vehicle, wherein the acceleration-free state corresponds to [[the]] a vertical acceleration; and a processing unit for ascertaining the orientation of the sensor unit relative to the vehicle based on the first sensor signal and the second sensor signal; wherein the vehicle has the electronic stability (ESP) unit, wherein the acceleration sensor is a three-axis acceleration sensor which has a predetermined spatial orientation in relation to the ESP unit such that the ascertained orientation of the sensor unit likewise indicates the orientation of the ESP unit, wherein the first sensor signal is used to define a vertical direction based on [[the]] a gravitational acceleration and an acceleration value corresponding to the second sensor signal to define a longitudinal direction of the vehicle using the direction of the linear acceleration or to determine a potential rotation about the vertical axis, and wherein the sensor unit is arranged in or at [[an]] the ESP unit such that the orientation of the ESP unit is likewise known, and wherein [[the]] a rest state is examined before starting the vehicle, so6Application Serial No. 15/758,940 Attorney Docket No. KNOR.P0018US/1001019384AFCP Reply to FINAL Office Action of May 21, 2020that [[a]] the linear acceleration of the vehicle along a linear path is used to determine whether the ESP unit is installed correctly.  

25. (Canceled).  

26. (Currently Amended) A vehicle, comprising: an apparatus for identifying an installation direction of a sensor unit of the vehicle, which is an electronic stability (ESP) unit of the vehicle, by determining a directional orientation of the sensor unit in the vehicle, the sensor unit having at least one acceleration sensor, including: the electronic stability (ESP) unit for capturing a first sensor signal from the acceleration sensor in an acceleration-free state of the vehicle and a a vertical acceleration; and a processing unit for ascertaining the orientation of the sensor unit relative to the vehicle based on the first sensor signal and the second sensor signal; wherein the vehicle has the electronic stability unit (ESP), wherein the acceleration sensor is a three-axis acceleration sensor which has a predetermined spatial orientation in relation to the ESP unit such that the ascertained orientation of the sensor unit likewise indicates the orientation of the ESP unit, wherein the first sensor signal is used to define a vertical direction based on [[the]] a gravitational acceleration and an acceleration value corresponding to the second sensor signal to define a longitudinal direction of the vehicle using the direction of the linear acceleration or to determine a potential rotation about the vertical axis, and wherein the sensor unit is arranged in or at [[an]] the ESP unit such that the orientation of the ESP unit is likewise known, and wherein [[the]] a rest state is examined before starting the vehicle, so that a linear acceleration of the vehicle along  [[a]] the linear path is used to determine whether the ESP unit is installed correctly.


Allowable Subject Matter
Claims 14-23 and 26 are allowed.  The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  In this regard, it is noted that applicants’ amendments and arguments submitted on 8/10/2020 (see pages 8-22 of the remarks) overcome the previous rejections.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669